Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller is configured to” in claims 29, 30, 32-37, 39-44, and 46-49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the limitation “make a pressure more negative” in last line on page 3 renders the claim indefinite because it is unclear what are the metes and bounds of “more negative pressure”. The term “more negative pressure” in claim 29 is a relative term which renders the claim indefinite. The term “more negative pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 29, the limitation “the pressure being considered relative to atmospheric pressure present in a location where the apparatus operates” renders the claim indefinite because it is unclear whether the limitation is referring to “atmospheric pressure” or a different pressure. It is also unclear what is meant by “the pressure being considered relative to the atmospheric pressure….”.
Regarding claim 30, the limitation “an air valve” and “an air pump” in line 4 renders the claim indefinite because it is unclear whether the limitation is referring to the air valve and air pump of claim 29 or additional air valve and air pump.
Regarding claim 38, the limitation “an air valve of an air pump” in line 4 renders the claim indefinite because it is unclear whether the limitation is referring to the air valve and air pump of claim 29 or additional air valve and air pump.

Claim 38 recites the limitation "the air valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 39 recites the limitation "said inlet valve, outlet valve, flush valve" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Preceding limitation suggest that there can be more than one inlet valve or more than one outlet valve or more than one flush valve.
Claim 40 recites the limitation "said inlet valve, outlet valve, flush valve" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Preceding limitation suggest that there can be more than one inlet valve or more than one outlet valve or more than one flush valve.
Claim 41 recites the limitation "said inlet valve, outlet valve, flush valve" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Preceding limitation suggest that there can be more than one inlet valve or more than one outlet valve or more than one flush valve.
Claim 42 recites the limitation "said inlet valve, outlet valve, flush valve" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Preceding limitation suggest that there can be more than one inlet valve or more than one outlet valve or more than one flush valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-42, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over US 5808181 (hereinafter referred as “Wamsiedler”), in view of US 6280632 (hereinafter referred as “Polaschegg”).
Regarding claim 29, Wamsiedler teaches an extracorporeal blood treatment apparatus comprising: 
a supply line (9) including an inlet end connectable to a source of treatment liquid and an outlet end connectable to an inlet port of a blood treatment device (1); 
a waste line (7) including an inlet end connectable to an outlet port of the blood treatment device (1) and an outlet end connectable to a discharge of used treatment liquid; 
an ultrafilter (35) inserted in the supply line and including a semipermeable membrane (36) dividing the ultrafilter into a first chamber (34) and a second chamber (37), the ultrafilter including: 
a first port connecting a first tract (32) of the supply line to the first chamber, and
a second port connecting the second chamber to a second tract (38) of the supply line; 
an air inlet line (41) connected to the first chamber of the ultrafilter or to the first tract of the supply line; 
at least one waste pump (23 or 25) on the waste line; 
at least one pressure sensor (54) configured to detect a pressure in the first chamber of the UF; and 
a controller (45) in communication with the at least one waste pump and with the at least one pressure sensor and, as part of an integrity test procedure, wherein the controller is configured to: 
cause filling of the first chamber of the ultrafilter with air, by at least commanding an opening of an air valve (44) or an operation of an air pump (42) located on the air inlet line (41), 
Wamsiedler does not teach that the pressure sensor is provided to detect pressure in the second chamber or the waste line and that after causing the first chamber to fill with air, make a pressure more negative in 3Preliminary Amendment Attorney Docket No. 3724361.00367 (P50044USPC) the second chamber or creating a negative pressure in the second chamber of the ultrafilter by operating the waste pump, verify if, while the waste pump is running, the pressure sensed by the at least one pressure sensor reaches a set negative pressure threshold (Pt), determine that the ultrafilter semipermeable membrane has a multi-fiber break if pressure sensed by the at least one pressure sensor during said verification reaches said set negative pressure threshold (Pt) within a set time interval (T), the pressure being considered relative to atmospheric pressure present in a location where the apparatus operates.
Polaschegg teaches an extracorporeal blood treatment apparatus comprising a supply line (refer dialysis liquid supply) connected to a source of treatment liquid and a blood treatment device (200), a waste line having pumps (120 and 130), filters (302) and (306) on dialysis liquid supply line, and air inlet line having pump (502). Polaschegg teaches that the integrity of the filters can be tested by pumping air into the filters and measuring pressure over time (Col. 8, Lines 35 thru 59). It is also disclosed that the integrity of the filters can also be checked by creating negative pressure through waste line and monitoring pressure against a threshold over time (Col. 9, Lines 13-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wamsiedler to include filter integrity check including steps of after causing the first chamber to fill with air, make a pressure more negative in 3Preliminary Amendment Attorney Docket No. 3724361.00367 (P50044USPC) the second chamber or creating a negative pressure in the second chamber of the ultrafilter by operating the waste pump, verify if, while the waste pump is running, the pressure sensed by the at least one pressure sensor reaches a set negative pressure threshold (Pt), determine that the ultrafilter semipermeable membrane has a multi-fiber break if pressure sensed by the at least one pressure sensor during said verification reaches said set negative pressure threshold (Pt) within a set time interval (T), the pressure being considered relative to atmospheric pressure present in a location where the apparatus operates to check integrity of the filters as taught by Polaschegg. Setting pressure threshold values and monitoring the required pressure to determine whether the filters have been compromised would have been obvious to one of ordinary skill in the art since Polaschegg teaches testing integrity of filters by both, using positive air pressure and through negative pressure.
Regarding claim 30, Wamsiedler and Polaschegg teaches that as part of the integrity test procedure, the controller is configured to: during said step of filling the first chamber of the ultrafilter with air, achieved by at least opening an air valve (44 of Wamsiedler) or operating an air pump (42 of Wamsiedler or 502 of Polschegg) operative on the air inlet line. Polaschegg teaches controlling waste pump to create negative pressure (Col. 9, Lines 13-43). Setting pressure threshold values and monitoring the required pressure to determine whether the filters have been compromised would have been obvious to one of ordinary skill in the art since Polaschegg teaches testing integrity of filters by both, using positive air pressure and through negative pressure.
Regarding claim 31, Wamsiedler discloses that the outlet end of the supply line communicates with the inlet end of the waste line through the blood treatment device (refer fig. 1 disclosing waste line begins at an outlet connection of blood treatment device 1);  the supply line is in fluid communication with the waste line via a by-pass line (refer bypass line comprising valve 20); and the hydraulic circuit is in the by-pass configuration during the integrity test procedure (Col. 5, Lines 15-44). Polaschegg discloses that the outlet end of the supply line communicates with the inlet end of the waste line through the blood treatment device (refer fig. 1 disclosing waste line begins at an outlet connection of blood treatment device 200);  the supply line is in fluid communication with the waste line via a by-pass line (refer bypass line comprising valve 122); and the hydraulic circuit is in the by-pass configuration during the integrity test procedure (Col. 8, Lines 35-39).
Regarding claim 32, Wamsiedler teaches providing a fresh fluid pump (33) is positioned on the first tract of the supply line, wherein the controller is in communication with the fresh fluid pump, the air valve, and the air pump (refer fig. 1). Wamsiedler does not disclose that the pump 33 is positioned between the air injection point and the first port of the UF, however, positioning of the pump before or after the junction point would have been an obvious matter of choice to one of ordinary skill in the art since positioning the pump between the air injection point and the first port of the UF would not have changed function of the pump supplying dialysis solution to the UF. Wamsiedler also teaches wetting the UF for testing integrity of the UF membrane so Wamsiedler suggest supplying dialysis solution before supplying air.
Regarding claim 33, Wamsiedler teaches providing a pressure sensor (54) between the pump 33 and the first chamber of the UF, and discloses that monitoring device (56) is provided which compares the pressure drop value measured by a pressure sensor (54) and signals a leak in the filter membrane being tested if the given reference value is exceeded, and also teaches providing shut-off members (Col. 5, line 57 – Col. 6, line 7).
Regarding claims 34-37, Wamsiedler teaches as part of the integrity test procedure, the controller is further configured to: hydraulically isolate the ultrafilter (Col. 5, Lines 15-44). Wamsiedler also teaches monitoring of pressure sensor 54, “In the monitoring device 56 the excess pressure detected by the pressure sensor 54 is monitored and the pressure drop is recorded within a predetermined time period. Then the pressure drop per unit time is compared with a predetermined reference value which is characteristic of a pressure drop per unit time of an intact filter membrane. If the pressure drop within the predetermined time period is greater than the reference value, the monitoring device emits an acoustical and/or optical alarm signal. In such case the 65 one and/or other filter membrane is leaking” (Col. 5, Lines 57-66). And Polaschegg teaches using negative pressure on dialysate side in addition to air pressure technique wherein during the negative pressure test, “the valves are operated as described and by means of pump 120 or pump 130 plus an opened bleeding valve 132, a negative pressure is generated. The fluid is then pumped out of the area between the two sterile filters, while at the same time air enters through the hydrophobic filter 506. When all fluids have left the area between the two sterile filters, the pressure in the area of the dialysate line 144 decreases, which can be sensed by the dialysate pressure sensor 126. Upon reaching a predetermined negative pressure, the pump 120 is stopped, the valve 132 is closed, and the pressure increase can be determined in a known manner for detecting leakages” (Col. 9, lines 16-27). Therefore, Wamsiedler and Polaschegg discloses that comparing pressure differential during leak test using air or monitoring negative pressure using dialysate pump on discharge side are known and would have been obvious to combine the teachings to monitor pressure according to the leak test.
Regarding claim 38, Wamsiedler teaches at least one of an air valve or an air pump located on the air inlet line and operatively connected to the controller. and wherein the step of causing filling of the first chamber of the ultrafilter with air is achieved by the controller by executing at least one of commanding opening of the air valve or commanding operation of the air pump (Col. 5, Lines 15-56).
Regarding claim 39-42, Polaschegg teaches providing inlet valve (124) on the supply line, at least one outlet valve (125, 132) on the waste line. Wamsiedler teaches providing a flush line (38) connecting a third port of the first chamber of the UF to the waste line (Refer fig. 2), at least one flush valve (39) positioned in the flush line. Wamsiedler discloses controlling the valves and pumps are connected to the controller and the controller (45) controls the valves and pumps during testing and filtration processes. Polaschegg and Wamsiedler teaches wetting the filters prior to testing with air. Stopping the pumps such as waste pump and flush pump supplying and discharging liquid after wetting of the membrane is inherent and obvious since to check air pressure across the membrane during air test, isolation of the filters would become necessary and therefore obvious in or der to monitor the pressure within the filters.
Regarding claims 46-47, Wamsiedler teaches monitoring pressure over time, therefore, teaches a time related parameter, and also teaches comparing the pressure over time with a set threshold (Col. 5, Line 15 - Col. 6, line 7).
Claims 43-45, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over  Wamsiedler, in view of Polaschegg as applied to claim 29 above, and further in view of WO 2007003980.
Regarding claim 43, Wamsiedler and Polaschegg teaches providing auxiliary filters (see filter 16 of Wamsiedler, and filter 306 of Polaschegg). The auxiliary filters having same/similar structure as the ultrafilters. Wamsiedler and Polaschegg use the same air supply to test both of the filters and do not teach providing an additional air supply line for testing of the auxiliary filter. However, providing separate air supply lines for testing of filters is known in the art and disclosed by WO 2007003980 (refer fig. 1 disclosing air supply line 23 for filter 4 and air supply line 24 for filter 13). It would have been obvious to one of ordinary skill in the art to apply a known configuration of supplying separate air supply lines for each of the filters for testing of the filters. Providing additional pressure sensors and valves associated with the auxiliary filter in order to perform the integrity test of the membrane would have been obvious to one of ordinary skill in the art. The testing procedure for UF has already been outlined in rejection of claims 29-31. Performing same for the auxiliary filter would have been obvious to one of ordinary skill in the art since its mere duplication of the procedure for a second filter.
Regarding claims 44-45, Wamsiedler teaches prewetting the filter prior to testing with air by supplying a solution to the UF thereby rendering it to impermeable to gas, and supplying air and monitoring pressure to determine integrity of the membrane (Col. 5, Line 15 - Col. 6, line 7). Polaschegg disclosed that the integrity of the filters can also be checked by creating negative pressure through waste line and monitoring pressure against a threshold over time (Col. 9, Lines 13-43). Selecting range of pressure would have been an obvious matter of design choice based on the type of membrane as one of ordinary skill in the art would select a pressure that is safe to check integrity of the membranes since every membrane inherently has a pressure rating.
Regarding claims 48-49, Wamsiedler teaches as part of the integrity test procedure, the controller is further configured to: hydraulically isolate the ultrafilter (Col. 5, Lines 15-44). Wamsiedler also teaches monitoring of pressure sensor 54, “In the monitoring device 56 the excess pressure detected by the pressure sensor 54 is monitored and the pressure drop is recorded within a predetermined time period. Then the pressure drop per unit time is compared with a predetermined reference value which is characteristic of a pressure drop per unit time of an intact filter membrane. If the pressure drop within the predetermined time period is greater than the reference value, the monitoring device emits an acoustical and/or optical alarm signal. In such case the 65 one and/or other filter membrane is leaking” (Col. 5, Lines 57-66). And Polaschegg teaches using negative pressure on dialysate side in addition to air pressure technique wherein during the negative pressure test, “the valves are operated as described and by means of pump 120 or pump 130 plus an opened bleeding valve 132, a negative pressure is generated. The fluid is then pumped out of the area between the two sterile filters, while at the same time air enters through the hydrophobic filter 506. When all fluids have left the area between the two sterile filters, the pressure in the area of the dialysate line 144 decreases, which can be sensed by the dialysate pressure sensor 126. Upon reaching a predetermined negative pressure, the pump 120 is stopped, the valve 132 is closed, and the pressure increase can be determined in a known manner for detecting leakages” (Col. 9, lines 16-27). Therefore, Wamsiedler and Polaschegg discloses that comparing pressure differential during leak test using air or monitoring negative pressure using dialysate pump on discharge side are known and would have been obvious to combine the teachings to monitor pressure according to the leak test.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777